DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on September 10, 2021 has been entered and made of record.
Applicant’s amendment and response filed on September 10, 2021 overcome the rejection of claims 19-20 under 35 USC 101 and claims 1-20 under 35 U.S.C 112(b) and thus such rejections have been withdrawn herein.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “traversing a captured image to acquire a grayscale value of each pixel point, and constructing, according to the grayscale values of the pixel points, an ideal neighborhood grayscale distribution of pixel points in a direction perpendicular to a stripe direction”; “traversing the captured image, finding all stripe central points in the captured image according to the grayscale value of each pixel point and the ideal neighborhood grayscale distribution and in combination with a preset output image, and performing, whenever finding out each of the stripe central points, update the preset output image according to the found stripe central point and in combination with a preset output image; classifying stripe central points”; “classifying stripe central points in an updated output image into different stripes”; “determining, according to the different stripes, a correspondence between stripes in the updated output image and stripes in a structured light image”; and “decoding the stripe central points in the updated output image, by using triangulation method in combination with the correspondence between the stripes in the updated output image and the stripes in the structured light image”.
Claims 2-9 depend on claim 1 and thus these claims are allowed for the same reasons.
Claim 10 recites similar claim limitations called for in claim 1. Therefore, claim 10 is also allowed for the same reasons as set forth in claim 1 above.
Claims 11-18 depend on claim 10 and thus these claims are allowed for the same reasons.
Claim 19 recites similar claim limitations called for in claim 1. Therefore, claim 19 is also allowed for the same reasons as set forth in claim 1 above.
Claim 20 depends on claim 19 and thus claim 20 is also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
10/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667